Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The combination of prior-art does not teach “analyzing the program using the at least one processor and using a grammar stored by the at least one computer readable medium, wherein the grammar indicates: how to identify data operations within programs written in the first programming language, how to identify dataflow graph components corresponding to data operations within programs written in the first programming language, and how to configure dataflow graph components that correspond to data operations within programs written in the first programming language … configuring the plurality of dataflow graph components based on respective corresponding steps of the plurality of steps of the program and based on the grammar indicating how to configure the plurality of dataflow graph components, thereby producing a plurality of configured dataflow graph components, wherein configuring the plurality of dataflow graph components comprises generating configuration data for at least one of the plurality of dataflow graph components and associating the configuration data with the at least one dataflow graph component”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please amend the claims according to the attached PDF document (“Amendment16515995.pdf”).

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191